IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ARDERIUS M. WARREN,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5645

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed February 6, 2017.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Arderius M. Warren, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Anne C. Conley and Matthew Pavese,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.